Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent to allow the petitioner to defend himself pro se in a criminal proceeding pending in the County Court, Nassau County, under indictment No. 66646.
Adjudged that the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus lies to compel the performance of a purely ministerial act where there is a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). Inasmuch as that is not the case in this instance, the proceeding is dismissed. Mollen, P. J., Mangano, Brown and Spatt, JJ., concur.